Name: 2004/130/EC: Commission Decision of 30 January 2004 providing for the temporary marketing of certain seed of the species Vicia faba L. not satisfying the requirements of Council Directive 66/401/EEC (Text with EEA relevance) (notified under document number C(2004) 161)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  economic geography;  means of agricultural production
 Date Published: 2004-02-10

 Avis juridique important|32004D01302004/130/EC: Commission Decision of 30 January 2004 providing for the temporary marketing of certain seed of the species Vicia faba L. not satisfying the requirements of Council Directive 66/401/EEC (Text with EEA relevance) (notified under document number C(2004) 161) Official Journal L 037 , 10/02/2004 P. 0032 - 0033Commission Decisionof 30 January 2004providing for the temporary marketing of certain seed of the species Vicia faba L. not satisfying the requirements of Council Directive 66/401/EEC(notified under document number C(2004) 161)(Text with EEA relevance)(2004/130/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(1), as last amended by Directive 2003/61/EC(2), and in particular Article 17(1) thereof,Whereas:(1) In the United Kingdom the quantity of available seed of spring varieties of field beans (Vicia faba L.) suitable to the national climatic conditions and which satisfies the germination capacity requirements of Directive 66/401/EEC is insufficient and is therefore not adequate to meet the needs of that Member State.(2) It is not possible to meet the demand for seed of that species satisfactorily with seed from other Member States or from third countries which satisfies all the requirements laid down in Directive 66/401/EEC.(3) Accordingly, the United Kingdom should be authorised to permit the marketing of seed of that species subject to less stringent requirements for a period expiring on 15 February 2004.(4) In addition, other Member States, irrespective of whether the seed was harvested in a Member State or in a third country covered by the Council Decision 2003/17/EC on the equivalence of seed(3), which are in a position to supply the United Kingdom with seed of that species, should be authorised to permit the marketing of such seed.(5) It is appropriate that the United Kingdom act as coordinator in order to ensure that the total amount of seed authorised pursuant to this Decision does not exceed the maximum quantity covered by this Decision.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISIONArticle 1The marketing in the Community of seed of spring field beans (Vicia faba L.) which does not satisfy the minimum germination capacity requirements laid down in Directive 66/401/EEC shall be permitted, for a period expiring on 15 February 2004, in accordance with the terms set out in the Annex to this Decision and subject to the following conditions:(a) the germination capacity must be at least that set out in the Annex to this Decision;(b) the official label must state the germination ascertained in the official examination carried out pursuant to Article 2(1)(C)(d) of Directive 66/401/EEC;(c) the seed must have been first placed on the market in accordance with Article 2 of this Decision.Article 2Any seed supplier wishing to place on the market the seeds referred to in Article 1 shall apply for authorisation to the Member State in which he is established or importing.The Member State concerned shall authorise the supplier to place that seed on the market, unless:(a) there is sufficient evidence to doubt as to whether the supplier is able to place on the market the amount of seed for which he has applied for authorisation; or(b) the total quantity authorised to be marketed pursuant to the derogation concerned would exceed the maximum quantity specified in the Annex.Article 3The Member States shall assist each other administratively in the application of this Decision.The United Kingdom shall act as coordinating Member State in respect of Article 1 in order to ensure that the total amount authorised does not exceed the maximum quantity specified in the Annex.Any Member State receiving an application in accordance with Article 2 shall immediately notify the coordinating Member State of the amount covered by the application. The coordinating Member State shall immediately inform the notifying Member State as to whether authorisation would result in the maximum quantity being exceeded.Article 4Member States shall immediately notify the Commission and the other Member States of the quantities in respect of which they have granted marketing authorisation pursuant to this Decision.Article 5This Decision is addressed to the Member States.Done at Brussels, 30 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2298/66.(2) OJ L 165, 3.7.2003, p. 23.(3) OJ L 8, 14.1.2003, p. 10. Decision as last amended by Decision 2003/403/EC (OJ L 141, 7.6.2003, p. 23).ANNEX>TABLE>